DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 10a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Bridgewater et al. US 20140331722 A1 (hereinafter Bridgewater).
In regards to claim 1, Bridgewater teaches a retaining latch, comprising: a rotary limb (See reference image 1) having an end and an eyelet at said end (See reference image 1 and fig 2); and a latch limb running perpendicularly to said rotary limb (See reference image 1), said latch limb having an end side, a longitudinal direction, a locking face disposed on said end side, and a stop face running parallel to said longitudinal direction (See reference image 1).

    PNG
    media_image1.png
    684
    574
    media_image1.png
    Greyscale

Reference image 1
  
In regards to claim 2, Bridgewater teaches a closure configuration, comprising: a compression or rotary closure disposed on a pivotable opening cover (H which is described as a hinged body in para 26) having a correctly closed state (See fig 3) and an incorrectly closed state (not shown but is possible due to the movable nature of the opening cover); a retaining latch including a rotary limb (See reference image 1) having an end and an eyelet at said end (See reference image 1 and fig 2), said retaining latch being fixed with said eyelet on said compression or rotary closure (See fig 1 and 2); said retaining latch including a latch limb running perpendicularly to said rotary limb (See reference image 1), said latch limb having an end side (See reference image 1), a longitudinal direction, a locking face disposed on said end side, and a stop face running parallel to said longitudinal direction (See reference image 1); a retaining bracket (B) being positioned to cause said locking face to engage behind said retaining bracket (See fig 3 and reference image 1), upon a closing movement (From fig 5 to fig 3) of said retaining latch in said correctly closed state of the pivotable opening cover (See fig 3); and said retaining bracket being positioned to cause said stop face to bump against said retaining bracket resulting in said compression or rotary closure being blocked, upon a closing movement of said retaining latch in said incorrectly closed state of the pivotable opening cover (in the case the pivoting cover is not completely closed, for instance if the cover was rotated upward from its position in fig 5, rotation of the latch would cause the stop face to bump on the bracket and not be fully closed).
In regards to claim 3, Bridgewater teaches a container, comprising: a front side of the container, said front side of the container having an opening (See fig 3); a pivotable opening cover (H and see para 26) for closing said opening in a correctly closed state (See fig 3) and an incorrectly closed state (not shown but is possible due to the movable nature of the opening cover); and a closure configuration including: a compression or rotary closure disposed on said pivotable opening cover (See fig 3); a retaining latch including a rotary limb (See reference image 1) having an end and an eyelet at said end (See reference image 1 and fig 2), said retaining latch being fixed with said eyelet on said compression or rotary closure (See fig 1 and 2); said retaining latch including a latch limb running perpendicularly to said rotary limb (See reference image 1), said latch limb having an end side (See reference image 1), a longitudinal direction, a locking face disposed on said end side, and a stop face running parallel to said longitudinal direction (See reference image 1); a retaining bracket (B) being positioned to cause said locking face to engage behind said retaining bracket (See fig 3 and reference image 1), upon a closing movement (From fig 5 to fig 3) of said retaining latch in said correctly closed state of said pivotable opening cover (See fig 3); and said retaining bracket being positioned to cause said stop face to bump against said retaining bracket resulting in said compression or rotary closure being blocked, upon a closing movement of said retaining latch in said incorrectly closed state of said pivotable opening cover (in the case the pivoting cover is not completely closed, for instance if the cover was rotated upward from its position in fig 5, rotation of the latch would cause the stop face to bump on the bracket and not be fully closed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bridgewater in view of DE 202016102225 U1 (hereinafter ‘225).
In regards to claim 4, Bridgewater teaches a container according to claim 3.  
However, Bridgewater does not teach a rail vehicle, comprising a container according to claim 3.
‘225 teaches a similar closure system for a receiving space and that closure systems are used on trains (5th paragraph above the list of reference numbers, “For example, such closure systems are used on cabinets, in trucks or trains”).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have been obvious to use Bridgewater’s latch and container system on a rail vehicle (train) in order to provide a latchable, flush and injury preventing closure system in a train receiving space (abstract of Bridgewater).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Rosen US 5927766 A - teaches a latch with some features that may be usable.
Nielsen et al. US 4414829 A – teaches a unique LATCH shape with some features that could be considered analogous to some of the LIMITATIONS.
Sutliff US 4263794 A – teaches a similar latch for a suitcase that are frequently on rail vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675